Action to recover damages for injuries to the infant plaintiff as a result of having been struck by the automobile of one of the defendants, and by his father to recover for loss of services. Judgment and order denying motion to set aside the verdict as against the weight of the evidence reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. Appeal from order denying motion for a new trial on the ground of newly-discovered evidence dismissed. It was error to charge that crossing a street at a place other *869than a street intersection is of itself evidence of negligerice. Although no exception was taken, the interests of substantial justice require that there should be a new trial. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur.